Citation Nr: 0021291	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-40 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for low back pain 
with lumbar strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1991.

This appeal arose from an April 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In May 1996, the veteran testified at a 
personal hearing at the RO.  In September 1997, the Board of 
Veterans' Appeals (Board) remanded this case so that a Travel 
Board hearing could be scheduled (he subsequently failed to 
report to this hearing).  In April 1998, these issues were 
again remanded by the Board for evidentiary development.  He 
and his representative were informed through a July 1999 
supplemental statement of the case of the continued denials 
of his claims.

The issue of entitlement to an increased evaluation for the 
service-connected low back pain with lumbar strain will be 
subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from PTSD which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's DD-214 indicated that he had served in the 
Persian Gulf from September 29, 1990 to March 18, 1991.  He 
received the Army Service Ribbon, the National Defense 
Service Medal and the Southwest Asia Medal with two Bronze 
Stars.  His military occupational specialty was avionics 
mechanic.

A review of the service medical records noted no evidence of 
any complaints of or treatment for a psychiatric disorder.  
The August 1986 entrance examination and the April 1991 
separation examination were within normal limits.

VA examined the veteran in November 1992.  He stated that he 
had acted as a helicopter door gunner with the 182nd Airborne 
Division.  He indicated that he had participated in picking 
up dead bodies; he also said that he had seen a dog eating 
the body of a child.  He referred to nightmares and 
flashbacks about these experiences.  He was now often 
depressed and tended to isolate himself.  He suffered from 
confusion, an inability to concentrate and forgetfulness.  
The objective examination noted his sad facial affect and his 
slow, low tone of voice.  His hands would shake when he 
discussed his Persian Gulf experiences.  The diagnosis was 
PTSD.  VA conducted a neuropsychological assessment in April 
1994 which found symptoms consistent with PTSD.  

In April 1996, the veteran's wife submitted a statement in 
which she indicated that the veteran had changed since his 
return from service.  She indicated that he was now very 
abusive and short-tempered.  She said that he had physically 
abused her, almost leading to their divorce.  In May 1996, 
the veteran testified at a personal hearing.  He said that he 
had nightmares and a sleep disorder (which required him to 
take sleeping pills).  While he admitted that his military 
occupational specialty had been mechanic, he claimed that he 
had acted as a door gunner, going on several missions.  He 
reported seeing dogs eating a dead soldier.  He conceded that 
he had never been officially placed on flight status and had 
never received flight pay.  He would fly with a different 
crew every time (thus, he did not know any of their names) 
and he did not know the names of any of the dead he helped to 
retrieve.

VA examined the veteran in July 1996.  He reiterated his 
contention that he had acted as a door gunner, and had 
retrieved dead bodies and had watched dogs eat a dead 
soldier.  He claimed to have gone on 50 missions.  His chief 
complaints were of nightmares, distressing recollections and 
a dislike of noise and crowds.  He admitted that he self-
medicated with alcohol.  The objective examination noted that 
he was very anxious, rubbing his hands on his thighs.  His 
speech was relevant, coherent and spontaneous.  He described 
having flashbacks and nightmares, and referred to self-
isolation.  He was noted to have abused alcohol since 1991.  
The diagnosis was PTSD.

On May 27, 1998, the veteran was sent correspondence 
requesting that he provide as detailed information as 
possible about his stressors so that it could be forwarded to 
the appropriate authorities for confirmation.  He never 
responded to this request.  In November 1998, a VA 
examination was scheduled.  He failed to report.  In March 
1999, he was sent a letter asking him if he was willing to 
report for a PTSD examination; he failed to respond to this 
correspondence.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, the record does contain diagnoses of 
PTSD.  Therefore, it is found that the first prong of the 
test to establish well groundedness pursuant to Cohen, 
supra., has been met.

However, the record does not contain evidence of the 
incurrence of an inservice stressor.  Initially, it is noted 
that there is no evidence to suggest that the veteran was 
engaged in combat with the enemy.  "Engaging in combat with 
the enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
While the veteran served in the Gulf, there is no indication 
that he was actually engaged in combat.  His military 
occupational specialty was avionics mechanic (while he has 
claimed that he had acted as a helicopter door gunner, there 
is no objective evidence of record to substantiate this 
claim).  His records also do not show the receipt of any 
combat badges and there is no suggestion that he suffered any 
injuries related to combat.  According to Zarycki v. Brown, 6 
Vet. App. 91 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  There 
is no evidence of record that the veteran experienced, 
witnessed or was confronted with an event or events that 
involved actual or threatened death or serious injury to self 
or others, which resulted in a response of intense fear, 
helplessness or horror.  The veteran has claimed that he 
participated in the retrieval of dead bodies and witnessed a 
dog eating a body.  However, he has not provided specific 
information concerning these claimed stressors that would be 
capable of corroboration, even after being requested to do so 
by the RO in May 1998.  Moreover, while he has alleged that 
was exposed to danger as a door gunner, the record does not 
support his contention that he ever engaged in this activity 
during his period of service.  Clearly, there is no 
corroboration of record that any of the claimed events 
occurred or that he was in any personal danger from them.  As 
a consequence, the second prong of the Cohen test, the 
incurrence of a stressor, has not been met.

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  While PTSD has been 
diagnosed, there is no corroborated stressor of record to 
support that diagnosis.  Therefore, the question of a link 
between the specific stressor and PTSD symptoms has been 
rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran has contended that his low back pain with lumbar 
strain is more disabling than the current disability 
evaluation would suggest.  He asserted that he suffers from 
constant pain, which limits his functional abilities.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, examinations must address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The issue of entitlement to an increased evaluation for the 
service-connected back disorder was remanded by the Board in 
April 1998.  This remand had requested that the veteran's 
symptomatology be related to the applicable rating criteria.  
However, a review of the examination report indicates that 
this was not done.  The examiner was also asked to comment on 
the effect, if any, of pain, weakness, or fatigability on the 
functioning of the low back.  While pain was referred to, the 
other elements were not mentioned.  

According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") or by the Board, a veteran has, as a matter of law, 
the right to compliance with that remand.  Since the Board 
must ensure that the instructions of a remand are complied 
with, failure to do so would constitute error on the part of 
the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected low back 
pain with lumbar strain.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the low back.  The examiner must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
segment of the spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should specifically indicate 
whether there is unilateral loss of 
lateral spine motion in the standing 
position, with muscle spasm on extreme 
forward bending; or whether there is 
listing of the whole spine to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in the standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
the joint space, or some of the above 
with abnormal mobility on forced motion.  
See 38 C.F.R. Part, Code 5295 (1999).

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected low back pain with lumbar 
strain.  If the decision remains adverse 
to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



